Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                 Reasons for Allowance

                                                            Drawings
Drawings submitted 3-27-2020 have been accepted by the examiner. 
                                                 
                                           Allowed Claims
    Claims 1-3 are allowed for the reason the prior art does not teach in claimed combination, “… disposing an imaging section based on an imaging angle and an imaging distance at which a position/posture of the outermost surface object data is obtained, when the object placed along is imaged by the imaging section; acquiring first imaging data by imagine the object placed alone by the imaging section fro the imaging angle and the imaging distance; and generating the learning data by replacing the shape data included in the outmost surface object data with the first imaging data, I the first bulk data.”
    Claims 4 and 5 are allowed for the reason the prior art does not teach in claimed combination, “… an imaging angle calculation section calculating an imaging angle and an imaging distance corresponding to the outermost surface object data, when the object placed alone is imaged by an imaging section; a first imaging data acquisition section acquiring first imaging data by imaging the object placed alone by  the imaging 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463.  The examiner can normally be reached on M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEROME GRANT II/Primary Examiner, Art Unit 2664